SPARKS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation; to dismiss this appeal', which said stipula*1015■tion is in the words and figures following, to wit: “It is hereby stipulated by and between the parties hereto through their respective attorneys, that the above entitled appeal he dismissed without costs to either party, all matters in controversy herein having been compromised and settled between the parties.” On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be and the same is hereby dismissed, without costs to either party, pursuant to the foregoing stipulation.